DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 11 are rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of CRM is non-statutory subject matter such as transitory signals. Applicant should add “non-transitory” like is present in claim 9, which did not receive a 101 rejection.
Claim Objections
Claim 7 is objected to because of the following informalities:  “the processor” should be “the controller”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muniz (US 20140263631 A1).
claim 7, Muniz discloses:
a weighing device (fig. 2), comprising: a controller that causes an instruction receiver to receive an instruction from an operating entity (paragraph 46 tapping customers mobile device on scale); and a transceiver that establishes intercommunication with a mobile terminal (fig. 3 circuit 72 and see paragraph 46 tap provides information to mobile device), wherein the transceiver prohibits: when the processor receives information indicating that the customer uses a weighing function of weighing a product sold by weight without use of the mobile terminal; or when a product sold by weight is placed on a platform, establishing the intercommunication until use of the weighing function ends (claim contains alternative limitation and teaches the second of the wherein clauses in that a communication isn’t established in step 510 until the weighing is done in 508, see figure 5. Thus the intercommunication is considered prohibited until the weighing is completed).

Claim 10 is rejected for the same reason as claim 7 and see paragraph 18 regarding program details.
Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allard (US 20140175164 A1).
Regarding claim 8, Allard discloses a point-of-sales (POS) terminal (fig. 1 105), comprising: a display that displays information, obtained via a mobile terminal, on a product sold by weight of which a weight value is not acquired from a weighing device (fig. 5 505, 510 cart information is sent to POS and POS notifies if items need to be weighed); and a processor (fig. 1 105) that performs settlement of the product sold by 

Claim 11 is rejected for the same reason as above, see paragraph 26 regarding software implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20170091748 A1) in view of Muniz (US 20140263631 A1).
Regarding claim 1, Clark discloses:
1. A mobile terminal (fig. 3 134), comprising:
	a processor (inherent to mobile terminal 134) that acquires a type of a product sold by weight (paragraph 20, and fig. 3 132 product type indicator); and
	a transceiver connected to the processor and that establishes intercommunication with a weighing device that weighs the product sold by weight (see fig. 3 bidirectional communication between mobile and product weigh station);
	a storage connected to the processor (paragraph 28 electronic shopping cart is maintained at mobile computing device), wherein the processor causes the transceiver to acquire, from the weighing device, a weight value of the product sold by weight weighed by the weighing device (paragraph 28 product weight 140 is sent and see fig. 3).

Clark fails to disclose precise details about what information that is maintained in the electronic shopping cart, specifically that and the processor registers, in the storage, the type of the product and the weight value that corresponds to the type of the product.

However Muniz discloses shopping cart information including type of products and weight values (paragraph 37). It would have been obvious to one of ordinary skill in the art that typical shopping cart information as illustrate could be maintained in the 

Regarding claim 2, Clark as modified fails to disclose and Muniz further discloses:
a display that, after the type of the product sold by weight is acquired, displays information indicating that the weight value is not acquired, until the weight value of the product sold by weight is acquired ([0026] A determination is then made in step 412 as to whether there are any produce items which still need to be weighed before proceeding to checkout. If determination in step 412 is affirmative (i.e., there is a produce item still required to be weighed), the process proceeds to step 414. In step 414, mobile device 22 displays an instruction for customer 12 to go to a produce scale before proceeding to checkout.). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Clark as modified by instructing the customer to weigh items when necessary. The motivation for the combination is improved self-checkout (paragraph 4).

Regarding claim 3, Clark fails to clearly disclose how the communication between scale and mobile terminal is triggered. However Muniz discloses processor detects an instruction to the weighing device based on an operation by a customer who operates the mobile terminal, and the transceiver transmits the instruction to the weighing device (paragraph 46 tapping triggers product scale to send shopping cart and item information). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Clark by allowing a mobile device transceiver to set up 

Regarding claim 4, Clark discloses wherein the transceiver establishes the intercommunication (fig. 3), but fails to disclose it based on a symbol code read by the mobile terminal, and the symbol code corresponds to the weighing device and comprises information used to establish the intercommunication with the corresponding weighting device. However Muniz further discloses receiving shopping cart data based on a symbol code read by the mobile terminal (fig. 5 502/504), the symbol code corresponding to the weighing device and comprises information used to establish intercommunication (fig. 5 scale ID used to connect to server). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Clark as modified by using a barcode scanning to trigger a communication session. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Clark as modified differs from the claimed invention in how a connection is set up. Muniz discloses connections to receive data can be set up using barcodes. One of ordinary skill in the art having benefit of the disclosure could have employed any known way of establishing communication between computers.

Regarding claim 5, Clark fails to disclose and Muniz further discloses wherein the processor: when the type of the product sold by weight is acquired, prohibits transitioning to a settlement process; and when the weight value of the product sold by 

Regarding claim 6, Clark fails to disclose and Muniz further discloses: wherein 103the display, after the type of the product sold by weight is acquired, information that prompts weighing the product sold by weight by a scale, until the weight value of the product sold by weight is acquired (fig. 4 414 is displayed until 412 can go through a NO branch, 414 is a display see paragraph 26). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Clark by prompting weighing before checkout can be completed. The motivation for the combination is improved self-checkout (paragraph 4).


Claim 9 is rejected for the same reason as claim 1. Figure 3 indicates the scale and the mobile device are computer components which inherently require memory storing instructions in order to function.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Muniz and Allard.

Regarding claim 12, Clark discloses a sales processing system, comprising:
	a mobile terminal (fig. 3 134);

	a POS terminal that performs settlement (fig. 1 148), 
	wherein the mobile terminal comprises: 
		a transceiver that establishes intercommunication with the weighing device (see fig. 3 bidirectional communication between mobile and product weigh station);
		a processor that (inherent to mobile terminal 134): acquires a type of the product sold by weight (paragraph 20, and fig. 3 132 product type indicator); and causes the transceiver to acquire, from the weighing device, a weight value of the product sold by weight (paragraph 28 product weight 140 is sent and see fig. 3); 
	the weighing device comprises: a transceiver that establishes intercommunication with the mobile terminal (fig. 3 COM module).
	
Clark fails to disclose precise details about what information that is maintained in the electronic shopping cart, specifically that and the processor registers, in the storage, the type of the product and the weight value that corresponds to the type of the product.

Clark also fails to disclose the POS terminal comprises: a display that displays information, obtained via the mobile terminal, on a product sold by weight of which the weight value is not acquired from the weighing device.





Clark as modified still fails to disclose the POS terminal comprises: a display that displays information, obtained via the mobile terminal, on a product sold by weight of which the weight value is not acquired from the weighing device.

However Allard discloses
a display that displays information, obtained via a mobile terminal, on a product sold by weight of which a weight value is not acquired from a weighing device (fig. 5 505, 510 cart information is sent to POS and POS notifies if items need to be weighed). It would have bene obvious to one of ordinary skill in the art to combine this teaching with those of Clark as modified by having the checkout station check to see if all needed weights are known. The motivation for the combination is to reduce delays for the customers at checkout (paragraphs 2-3).

Claim 13 is rejected for the same reason as claim 12. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jain (US 10758066 B2) discloses a mobile app facilitating self checkout. Glaser (US 20190333039 A1) discloses an AI assisted scale for produce and bulk good management. Singh (US 20160132854 A1) discloses self checkout with triggering the user to weigh items. Rollyson (US 9076170 B2) disclosure is related to the cited Muniz reference. Schroll (US 20150025969 A1) discloses a mobile self checkout app. Cited NPL are generally representative of the state of the art of mobile scanning apps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687